internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-163016-01 date date you deferral years legend registered retirement savings_plan year x dear this replies to a letter dated date submitted on your behalf by your authorized representative in which you request an extension of time under sec_301_9100-3 to elect the provisions of revproc_2002_23 2002_15_irb_744 additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process prior to becoming united_states residents in july of year x you established and contributed to canadian registered retirement savings plans plans no contributions have been made to these plans since you became united_states residents in in re plr-163016-01 addition no distributions have been made by these plans all united_states tax returns have been timely filed but without elections under revproc_2002_23 to defer united_states income_tax on current earnings_of the plans and without reporting earnings on these plans on your annual federal_income_tax returns for the deferral years the facts submitted under penalties of perjury describe the circumstances surrounding the failure_to_file the elections you are requesting relief before the failure to make the elections have been discovered by the irs sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant you an extension of time provided that you satisfy the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that you satisfy the standards of sec_301_9100-3 accordingly you are granted an extension of time until days from the date of this ruling letter to elect the provisions of rev_proc for the deferral years as provided in sec_301_9100-1 the granting of an extension of time is not a determination that you are otherwise eligible to make the elections no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the deferral years this ruling is directed only to you who has requested it sec_6110 provides that it may not be used or cited as precedent in re plr-163016-01 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer enclosure copy for sec_6110 purposes
